By the Court. —
Eumpkin, J.,
delivering the opinion.
Regularly, there should have been appointed, at the 'beginning, a trustee for A. T. and John A. Stokes to receive from the administrator, with the will annexed of Mrs. Sarah Stokes, the funds bequeathed by her will for the support', maintenance, etc., of her grandson and his father; but, in point of fact, none such was appointed until recently. As is usual in such cases, Mr. N. G. Barksdale, the administrator, executed the trusts of the will. And while thus acting, accepted the draft drawn by A! "TI Stokes on'hTm, in”favor"of *674Smith, Bell & Co., the plaintiffs in the action for the drawers account with them,- for the year 1851. True, the acceptance was conditional, “provided he had in his hands any funds over ” -meaning, we suppose, over and above liabilities already incurrecl for A. T. Stokes. The proof shows, and it is distinctly admitted in the argument, that the funds in hand were ample to pay this debt. The conditional acceptance, then, becomes absolute, and the estate of Barksdale, he having in the meantime died, is liable to the plaintiffs. Why should not the amount be retained by the representatives of Barks-dale; in the settlement with Mr. Reese, the present trustee? We admit the irregularity of this whole proceeding, from beginning to end; and yet, after sundry and circuitous litigation in chancery, the parties would reach the same result. If no principle, then, is violated, and no right invaded, it is better that the parties be spared this expense and delay, by affirming the judgment of the Court below.
JUDGMENT.
Whereupon, it is considered and adjudged by the Court, that the judgment of the Court below be affirmed.